Hudgins, J.,
dissenting:
The acts and statements of Herman L. East, relied upon in the majority opinion to corroborate the testimony of the agent for the Farmers and Merchants National Bank, to the effect that Herman L. East made a secret verbal agreement with the bank to release the deed of trust in question, convicts him of perpetrating a wilful fraud upon the appellant and the bank. Eliminating the secret contract, same acts and statements are entirely consistent in themselves, and in accord with the conduct and dealings of an honest man, which the uncontradicted testimony of all witnesses clearly show Herman L. East to have been.
In my opinion the claim of appellee has not been established or the testimony of the agent corroborated, as required by law. So viewing the case, Herman L. East’s action in the purchase of the Gunby bonds and his subsequent statements and acts transferring them to the appellant are in accord with the reputation he enjoyed up until the time of his death. I think the decree of the trial court should be reversed and judgment here entered for appellant.